DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a ‘polarization sensitive optical coherence tomography system flexible tube that uses polarization insensitive photodetector coupled with a signal processing unit to output PS-OCT image information’, classified in G01B9/02041.
II. Claims 19 and 20, drawn to  ‘method of adding polarization sensitive capabilities to an optical coherence tomography system using a PMOD within a sample arm that has a double-ass through said PMOD’, classified in G01B/02018.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be practiced by another materially different method and does not require a PMOD in the sample arm that has a double pass through said PMOD.  In contrast system of invention I can use a single pass through a PMOD.  The examiner notes that claim 17 which depends from .

Upon election of invention I, further restriction to one of the following inventions is required under 35 U.S.C. 121:
IA.	Claim 2, drawn to “wherein the polarized light beam (101) is a spectrally broad light beam or a spectrally swept light beam”, classified in G01B9/0209.
IB.	Claims 3-4, drawn to “wherein the sample arm (301) additionally comprises an optical retarder” (from claim 3), classified in G01B9/02029.
IC.	Claims 5-6, drawn to "wherein the polarization delay unit (204) produces a difference in optical path length (1000) between two polarization states” (from claim 5), classified in G01B9/02015.
ID.	Claim 7, drawn to “wherein the polarization delay unit (204) comprises a section of polarization maintaining fiber (510) with a fast axis (511) and a slow axis (512) of linear polarization”, classified in G01B9/02011.
IE.	Claim 8, drawn to “wherein the polarization delay unit (204) comprises: a. a polarization-dependent splitter, configured to split incoming light by polarization state into a plurality of beam components; b. an optical delay, , classified in G01B9/02011.
IF.	Claim 9, drawn to “wherein the polarization delay unit (204) comprises: a. a polarization beam splitter (1100), configured to simultaneously function as both the polarization-dependent splitter and the optical combiner (206); b. a pair of optical reflectors (1130), configured to reflect the beam components so as to form round-trip paths (1110), wherein the optical delay is formed by the length of the round-trip paths (1110); and c. a pair of quarter-wave plates (1120), aligned in an orientation such that an optical axis of each plate is tilted by 45 degrees with respect to an optical axis of a linear polarization determined by the polarization beam splitter (1100)”, classified in G01B2290/70.
IG.	Claims 10-11, drawn to “wherein the system additionally comprises a polarization auto-setting unit, configured to monitor the system by the OCT image information” (from claim 10), classified in G01B9/02091.
IH.	Claims 12-14, drawn to “wherein the polarization delay unit (204) comprises a fast axis (511) and a slow axis (512)”, classified in G01B2290/70.
II.	Claims 15-17, drawn to “wherein the polarization delay unit (204) is positioned such that the beam path has a double pass through the polarization delay unit (204)”, classified in G01B/02018.


The inventions are distinct, each from the other because of the following reasons:
Inventions IA through II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

Claim 1 link(s) inventions IA through II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that claim 1 will be examined along with one of Inventions IA through II.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Michael P LaPage/Primary Examiner, Art Unit 2886